DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021, 6/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least partially filling trenches in an LED frontplate with a dielectric; wherein:
the LED frontplate comprises, in order from bottom to top: a bottom layer that is one of an n-layer and a p-layer, an active region, a top layer that is the other of an n-layer and a p-layer and a reflector layer;
the trenches extend through the reflector layer, the top layer, the active region and into the bottom layer and 
the trenches isolate active regions of adjacent individual LEDS;
planarizing the LED frontplane to produce a top surface comprising the planarized dielectric and reflector layer,
forming an oxide layer on the top surface; and
creating metal plugs through the oxide layer and contacting the reflector layer of individual LEDs;
manufacturing a pixel driver backplane comprising contacts for an array of pixel drivers, comprising:
forming an oxide layer on a flat surface comprising the contacts; and
creating metal plugs through the oxide layer and contacting the contacts; and
hybrid bonding the LED frontplane with the pixel driver backplane, wherein the oxide layers from the LED frontplane and the pixel driver backplane form an oxide-oxide bonding and the metal plugs from the LED frontplane and the pixel driver backplane form a metal-metal bonding”.

Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a bottom reflector below the bottom layer;
trenches extending through the bottom reflectors and 
an oxide layer below the bottom reflectors and an array of metal plugs through the oxide layer and contacting the bottom reflectors; and
a pixel driver backplane comprising:
an array of pixel drivers with contacts to pixel drivers; and
an oxide layer with an array of metal plugs through the oxide layer and contacting he contacts to the pixel drivers; wherein the oxide layer and metal plugs from the pixel driver backplane are bonded to the oxide layer and metal plugs from the LED frontplane”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Yeon et al (US 2021/0126045)
Yu et al (US 2019/0252312)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RATISHA MEHTA/Primary Examiner, Art Unit 2895